In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00142-CR



          JAMES HAROLD MOON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 336th District Court
                Fannin County, Texas
            Trial Court No. CR-16-26034




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

       Attorney David K. Hoel was apparently retained to represent Appellant James Harold

Moon before the trial court in this matter. After the trial was completed, Hoel filed a notice of

appeal on Moon’s behalf, making Hoel attorney of record before this Court. Currently pending

before this court is a motion to substitute counsel filed by attorney Jeromie Oney. Oney represents

in his motion that he has been retained to represent Moon on appeal and asks that he be substituted

for Hoel as counsel of record in this matter. For the reasons set forth below, we have considered

and hereby grant Oney’s motion.

       When an appellant who is represented on appeal by counsel later retains different counsel,

Rule 6.5(d) establishes the proper procedure for accomplishing the withdrawal and substitution.

TEX. R. APP. P. 6.5(d). Under Rule 6.5, counsel of record—Hoel in this case—is required to file

a motion to withdraw before newly retained counsel may be substituted. Id. The actions taken for

the purpose of substituting Oney for Hoel as appellate counsel of record in this matter fail to satisfy

the procedural requirements established by Rule 6.5. See id.

       However, as the Seventh Court of Appeals has aptly noted, “The purpose of Rule 6.5 is to

insure that a party not be unwittingly left unrepresented before an appellate court.” Medlock v.

State, No. 07-15-00359-CR, 2015 WL 6939196, at *1 (Tex. App.—Amarillo Nov. 9, 2015, order)

(not designated for publication) (discussing procedure established by Rule 6.5 of Texas Rules of

Appellate Procedure for withdrawing and substituting counsel on appeal). Consequently, we have

reviewed the circumstances as represented in Oney’s motion to substitute counsel and are

comfortable that Moon has received the protection that Rule 6.5 was meant to provide. Further,


                                                  2
Moon is free to retain counsel of his choosing. We, therefore, in the interests of justice and judicial

economy, (1) utilize Rule 2 of the Texas Rules of Appellate Procedure to suspend the requirement

that Hoel file a motion to withdraw and (2) grant the motion to substitute Oney for Hoel as attorney

of record in this appeal. See TEX. R. APP. P. 2, 6.5. Oney is now appellate counsel of record in

this matter.

       IT IS SO ORDRED.

                                                   BY THE COURT


Date: August 1, 2017




                                                  3